Citation Nr: 1130605	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted service connection for bilateral leg diabetic peripheral neuropathy; a separate evaluation was not assigned for this disability as it was considered in the overall evaluation of the Veteran's service-connected diabetes mellitus.

In a July 2007 Board decision, a rating in excess of 20 percent for diabetes mellitus, Type II, to include retinopathy and peripheral neuropathy of the bilateral lower extremities was denied.  In this decision, the Board, in pertinent part, denied separate compensable ratings for the Veteran's bilateral lower extremity peripheral neuropathy.  

Following an appeal to the Unites States Court of Appeals for Veterans Claims (Court), the Court vacated the Board's July 2007 decision with regard to the part of that decision that denied a separate compensable rating for peripheral neuropathy of the bilateral lower extremities, in a July 2009 Memorandum Decision; the remainder of the Board's July 2007 decision was affirmed.  That issue was remanded to the Board for further proceedings consistent with the Court's decision.  As such, the Veteran's claims were remanded by the Board for further development, to include a VA examination, in March 2010.  In a June 2011 decision, the RO awarded a 10 percent evaluation for each lower extremity, with an effective date of May 19, 2003.


FINDINGS OF FACT

1.  Peripheral neuropathy, right lower extremity, is manifested by moderate, incomplete paralysis.

2.  Peripheral neuropathy, left lower extremity, is manifested by moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for peripheral neuropathy, right lower extremity, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2010).

2.  The criteria for an initial evaluation of 20 percent for peripheral neuropathy, left lower extremity, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In August 2001, prior to its adjudication of the claims at issue, the RO provided notice to the claimant regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A March 2010 letter informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claims, most recently, in April 2010, with addendum opinions provided in December 2010, February 2011, and March 2011.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disabilities have resulted in symptoms that would warrant different or additional staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's disabilities are rated pursuant to Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete, paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, and a 40 percent rating is assigned when incomplete paralysis is moderately severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010). 

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2010)

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2010).

A VA nerve conduction study from July 2003 revealed "electrophysiological evidence consistent with peripheral motor neuropathy."  The examiner noted problems with swelling in the Veteran's right leg and calf pain from November 2002.  During the examination, no edema was noted, and the Veteran had positive sensation in all extremities with vibration with the monofilament to touch.  He had pedal pulses that were 2+, and deep tendon reflexes were 2+/4 in the upper and lower extremities.  Muscle strength was 5/5 in the upper and lower extremities.  The Veteran walked with a normal gait without a limp.  In January 2004, a VA examiner stated, "The EMG/NCS is consistent with peripheral neuropathy.  It is at least as likely as not that the Veterans' diabetes type II is directly related to his peripheral neuropathy."  

Pursuant to a March 2010 Board remand, the Veteran was provided an additional VA examination in April 2010.  At that time, the Veteran was again diagnosed with peripheral neuropathy, and again it was noted that this disorder was more likely than not related to the Veteran's service-connected diabetes mellitus (along with exposure to Agent Orange, alcohol use, or a combination of these three factors).  While the examiner noted that the Veteran did tend to embellish his symptoms, the Veteran reported numbness and tingling in his legs, as well as a burning sensation in both feet.  Tingling in both hands (left worse) was also reported, as was numbness in the left lateral thigh.  The prior EMG/NCS study, performed in July 2003, was noted by the examiner, to include evidence of peripheral motor neuropathy in both lower extremities.  The Veteran stated that his symptoms had worsened since that examination.

The Veteran was able to arise from a seated position without the use of his hands, his posture was normal, and his gait was normal, to include toe/heel, though tandem walking presented some difficulty.  When walking, shuffling, apraxia, waddling, steppage, ataxia, scissoring, and circumduction were not present.  Muscle bulk and tone were normal.  Strength was 4+/5 in the hips and knees, bilaterally, and 4/5 in the bilateral ankles.  Decreased vibration in the bilateral lower extremities was also recorded.  A motor examination revealed that heel/knee/shin testing was limited by pain, and ankle and knee jerk was normal, bilaterally.  Pinprick perception was diminished in the left lateral thigh in a 5 x 5 cm area, though light touch perception was normal.  

The examiner provided an addendum report in December 2010.  It was noted that, following objective testing, the Veteran's condition had worsened since July 2003.  The examiner stated that he could say that the Veteran had neuropathy based on history and examination, but could not be absolutely sure what caused it as the Veteran had other comorbidities and noncompliance that could have played a part.  The examiner noted further that the EMG test in July 2003 did not give details to take a look further; however, what was contradictory from that report was that the EMG performed noted that there was a motor neuropathy, although the Veteran reported sensory complaints.  However, the examiner noted that in a pure motor neuropathy, the sensory system is usually intact.  The examiner stated further that when he saw the Veteran, the reported history and examination was consistent with neuropathy with diabetes being the most common etiologic cause.  He concluded that a repeat EMG/NCS at that time would not clarify what happened before, but may evaluate the severity of the neuropathy at this time.  

In a February 2011 note, the examiner indicated that the Veteran had undergone EMG/NCS testing in January 2011 although the EMG was not done at that time.  He noted that the Veteran had sensory complaints, but sensory studies were not abnormal in the current study.  To distinguish lumbar radiculopathy (where sensory studies may be normal) from neuropathy (where sensory studies are abnormal), additional EMG/NCS testing needed to be done.  

Subsequently in March 2011, the examiner noted that an EMG/NCS report was reviewed.  The examiner noted that the EMG/NCS showed lumbar radiculopathy and peripheral motor neuropathy, but no generalized sensorimotor polyneuropathy; and therefore, sensory symptoms experienced by the Veteran were more likely due to radiculopathy and not sensorimotor polyneuropathy.  The examiner concluded that taken together, diabetes mellitus and prior Agent Orange exposure could be related to the moderately severe motor neuropathy seen in the Veteran's case (with or without small fiber neuropathy component), and therefore, was more likely than not related to diabetes and Agent Orange exposure.  Comparison studies did not demonstrate a significant progression of the disease.

The medical evidence reveals that the Veteran's lower extremity disabilities are manifested by subjective complaints of pain, swelling, tingling and numbness.  While the Court held that it could not be determined whether "positive sensation in all extremities with vibration with the monofilament to touch" was indicative of positive sensation, or a positive test demonstrating decreased sensation, testing in April 2010 revealed decreased vibration in the bilateral lower extremities, and pinprick perception diminished only in the left lateral thigh in a 5 x 5 cm area, though light touch perception was normal.  

During both VA examinations, the Veteran's gait was normal, however the tandem walk was somewhat difficult in April 2010.  There was no muscle atrophy, abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements at any time during the appellate period.  In July 2003, deep tendon reflexes were 2+/4.  In April 2010, muscle strength testing in the bilateral lower extremities was only slightly diminished.  Deep tendon reflexes of the lower extremities were normal.  With respect to coordination testing, heel-knee-shin testing was limited by pain.  Sensation testing was diminished in the left lateral thigh in a 5x5 cm area on pinprick testing, but light touch testing was normal as was position sense.  Further, dorsalis pedalis and posterior tibial pulses were normal bilaterally and there was good capillary filling although 1+ edema was noted.  The Board notes that following neurological testing in March 2011, the examiner stated that the Veteran's peripheral motor neuropathy was moderately severe.  While some decreased motor function has been shown, the Veteran's disabilities are not manifested by such symptoms as altered gait, abnormal muscle tone or bulk, or abnormal movements.  As such, the Board finds that the Veteran's bilateral leg disabilities are more severe than the current evaluation of 10 percent indicates, however his symptoms do not warrant a moderately severe rating based upon the factors outlined above.  The record lacks competent and probative objective clinical evidence to demonstrate that the Veteran's bilateral leg disabilities represent moderately severe incomplete paralysis or severe incomplete paralysis to include marked muscular atrophy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and numbness.  See Washington, 19 Vet. App. at 362.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a higher evaluation of 20 percent, but not higher, is warranted for each disability addressed herein.  As such, the Veteran's increased ratings claims are granted with an evaluation of 20 percent, bilaterally. 



ORDER

Entitlement to an initial 20 percent disability rating for peripheral neuropathy of the right lower extremity is granted, subject to the rules and regulations governing the award of monetary benefits.

Entitlement to an initial 20 percent disability rating for peripheral neuropathy of the left lower extremity is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


